DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

1.	Claims 33, 35, 37, 40-42, 44, 46, 49-51 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Williams et al. (US 20110313881 A1, hereinafter Williams).
Regarding Claim 33
Williams discloses a system for synchronizing centralized gift registries and retailer-specific registries by exchanging of data through the use Application Programming Interfaces ("APIs"), the system comprising: 
a centralized gift registry of a gift registrant (¶6)
a memory for storing (fig. 1: database 50)
the centralized gift registry (¶39)
a first application programming interface ("API"), wherein the first API is for the centralized gift registry (¶11)
a second API, wherein the second API is for a retailer-specific registry of the gift registrant, and wherein the retailer-specific registry is associated with a retailer (¶7
a network interface for communicating with a communications network, wherein the communications network is accessible to the retailer-specific registry, a gift giver, and the gift registrant (fig. 1: WAN 12)
a processor in communication with the memory and the network interface, the processor configured to (¶16) 
generate, using the second API, a first request as a first API function call to synchronize the centralized gift registry and the retailer-specific registry by including a gift available from the retailer on both the centralized gift registry and the retailer-specific registry (¶¶65-68: retailer API request in response to user selecting a product sent to central system API to add available product to both central and retailer-specific registry)
send the first request to the retailer-specific registry; (¶¶65-68: retailer API request in response to user selecting a product sent to central system API to add available product to both central and retailer-specific registry)
receive an update to the gift based on an occurrence at the centralized gift registry; (¶¶65-68: retailer API request in response to user selecting a product sent to central system API to add available product to both central and retailer-specific registry)
generate, using the second API, a second request as a second API function call; and (¶¶65-68: retailer API request in response to user selecting a product sent to central system API to add available product to both central and retailer-specific registry)
send the second request to the retailer-specific registry to synchronize the centralized gift registry and the retailer-specific registry by including the update on the retailer-specific registry (¶¶65-68: retailer API request in response to user selecting a product sent to central system API to add available product to both central and retailer-specific registry)

Regarding Claims 42, 51
Claims 42 and 51 are parallel in scope to claim 33 and rejected on similar grounds.

Regarding Claims 35, 37, 40, 41, 44, 46, 49, 50
Williams further discloses:
wherein the processor is further configured to receive API functions calls using the first API to search, view, create, or edit registries the centralized gift registry (at least ¶64, fig. 6)
wherein the processor is further configured to generate a third request, as a non-API function, based on a scraping of the retailer-specific registry (at leas7 ¶48-49: system processes request to contribute funds following user retrieving (i.e., the system scraping) registry)
wherein the processor is further configured to: generate a gift list display based on the centralized gift registry and the retailer-specific registry; and send the gift list display over the communications network to at least one of the gift giver and the gift registrant (at least ¶69, fig. 8)
wherein the processor is further configured to: receive a selection, by the gift registrant, of a gift to be added to the centralized gift registry; receive a selection, by one of the gift registrant and the gift giver, of a desired quantity of the selected gift; and modify the centralized gift registry to include the selected gift and the desired quantity (at least ¶66, fig. 7)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 34, 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams in view of Mitchem (US 20070143189 A1).
Williams discloses the claimed invention except for:
wherein the processor is further configured to: receive a request to synchronize the centralized gift registry and the retailer-specific registry; 
determine if the retailer-specific registry of the gift registrant exists; 
in response to determining that the retailer-specific registry does not exist, send a request for creating the retailer-specific registry in response to the determination; and 
in response to determining that the retailer-specific registry exists, send a request to add the gift to the retailer-specific registry.

Mitchem teaches that it is known to include, in response to a request to update, creating a registry or adding a gift in response determining that a specific registry does not exist or does exist, respectively, in a similar environment (see at least ¶60).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention, as taught by Williams, with the creating a registry or adding an item to a registry based on determining whether the registry exists, as taught by Mitchem, since such a modification would have provided a reduction in gift returns by allowing a recipient to specify gives that he/she wants. (see at least ¶2, 50-51 of Mitchem)

3.	Claims 36, 45, 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams in view of Tien et al. (US 20050256806 A1, hereinafter Tien).
Williams discloses the claimed invention except for:
wherein the first API function call includes a public key and a private key associated with centralized gift registry system, wherein the public key and the private key used to digitally sign the first API function call to the retailer-specific registry and the processor is further configured to determine, based at least in part on the digital signature of the first API function call, an identity of the retailer-specific registry.

Tien teaches that it is known to include an API function call including a public key and a private key, wherein the private key is used to sign the function call and thus identify a retailer system (at least paragraph 34) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention, as taught by Williams in view of Robertson, with the API use of keys in identification, as taught by Tien, since such a modification would have ensured authenticity and provided additional security (at least paragraph 33 of Tien).


Allowable Subject Matter
Claims 38-39, 47-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiang (US 9817539 B1) discloses discovery of items added to a wish list, including aggregating items added to multiple wish lists.
Benson et al. (US 20080021767 A1) discloses a system and method for collecting and managing product information in a database, including maintaining a centralized gift registry linking registries from multiple retailers.
Veeneman (US 20050038712 A1) discloses a multi-merchant gift registry, including a central registry that is updated when items are added form multiple merchants.
Paintin (US 20080243705 A1) disclose a third-party gift registry and payment system, including a master gift registry database that aggregates multiple retailer-specific registries.
Ard et al. (US 20110184972 A1) discloses a system for navigating a product catalog, including the synchronization of wish lists across multiple sites.
Pang et al. (WO 0207042 A2) discloses an integrated gift registry and shopping list system, including synchronizing a multi-store gift registry.
“WishClick Inc. Unveils 'WishClick Gift Center” (PTO-892 Reference U) discloses a central repository for retailer-specific wish lists.
“MyRegistry.com partners with fit pregnancy to offer expectant parents the ultimate one-stop gift registry experience.” (PTO-892 Reference V) discloses the synchronization of multiple retailer-specific gift registries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/           Primary Examiner, Art Unit 3625